Exhibit 10.13

LOGO [g98154image.jpg]

390 Greenwich Street – 4th floor

New York, New York 10013

212-816-6000

April 15, 2009

THE PURPOSE OF THIS LETTER AGREEMENT (THIS “CONFIRMATION”) IS TO AMEND AND
RESTATE THAT CONFIRM DATED SEPTEMBER 21, 2007 THAT SETS FORTH THE TERMS AND
CONDITIONS OF THE TRANSACTION BETWEEN CITIGROUP GLOBAL MARKETS INC. (“CGMI”) AND
FIRST STATE BANK (“COUNTERPARTY”) ON THE TRADE DATE SET FORTH BELOW (THE
“ORIGINAL CONFIRM”). CGMI AND COUNTERPARTY AGREE THAT THE ORIGINAL CONFIRM SHALL
BE AMENDED AND RESTATED TO READ AS FOLLOWS:

COUNTERPARTY AND CGMI ARE PARTIES TO THE MASTER REPURCHASE AGREEMENT DATED AS OF
MAY 23, 2007 (AS AMENDED, SUPPLEMENTED, OR OTHERWISE MODIFIED FROM TIME TO TIME,
OR ANY MASTER REPURCHASE AGREEMENT ENTERED INTO WHICH MAY BE DEEMED TO SUPERCEDE
THE AFORMENTIONED AGREEMENT, THE “AGREEMENT”), AND THIS CONFIRMATION SHALL
SUPPLEMENT, FORM A PART OF, AND BE SUBJECT TO, SUCH AGREEMENT UPON THE EXECUTION
AND DELIVERY THEREOF BY BOTH PARTIES, AND ALL PROVISIONS CONTAINED OR
INCORPORATED BY REFERENCE IN SUCH AGREEMENT SHALL GOVERN THIS TRANSACTION EXCEPT
AS EXPRESSLY MODIFIED HEREIN. IN THE EVENT OF ANY INCONSISTENCY BETWEEN THIS
CONFIRMATION AND THE AGREEMENT, THIS CONFIRMATION WILL GOVERN. TERMS DEFINED IN
THE AGREEMENT AND USED BUT NOT OTHERWISE DEFINED IN THIS CONFIRMATION SHALL HAVE
THE SAME MEANING AS IN THE AGREEMENT.

 

TRANSACTION:    REVERSE REPURCHASE SELLER:    COUNTERPARTY BUYER:    CGMI
PURCHASED SECURITIES:    AGENCY CMO AND CALLABLE AGENCY PURCHASE DATE:   
SEPTEMBER 25, 2007 REPURCHASE DATE:    SEPTEMBER 25, 2017 PRICING RATE:    4.39%
INITIAL MARGIN PERCENTAGE:    10% HAIR-CUT PURCHASE PRICE:    USD $15,000,000.00
   PURCHASE PRICE TO REMAIN CONSTANT DURING TERM OF TRANSACTION UNLESS OTHERWISE
AGREED BY THE PARTIES. LOCK OUT DATE:    SEPTEMBER 25, 2010 SELLER PAYMENTS:   
SELLER SHALL PAY THE BUYER INTEREST QUARTERLY, ON THE 25 TH OF EVERY SEPTEMBER,
DECEMBER, MARCH, AND JUNE (OR IF SUCH DATE IS NOT A NEW YORK AND LONDON BUSINESS
DAY, THEN THE FOLLOWING DAY THAT IS A NEW YORK AND LONDON



--------------------------------------------------------------------------------

   BUSINESS DAY UNLESS THAT DAY FALLS IN THE NEXT CALENDAR MONTH, IN WHICH CASE
THAT DATE WILL BE THE FIRST PRECEDING DAY THAT IS A BUSINESS DAY), COMMENCING
DECEMBER 25, 2007, ON AN ACTUAL/360 BASIS. CALCULATION AGENT:    CGMI CALL
OPTION:    CGMI SHALL HAVE THE RIGHT IN ITS OWN DISCRETION TO TERMINATE THE
TRANSACTION ON THE LOCK OUT DATE OR ANY QUARTERLY PAYMENT DATE THEREAFTER WITH
TWO NEW YORK BUSINESS DAYS PRIOR NOTICE BY TELEPHONE OR FAX. MARGIN:    MARK TO
MARKET DAILY.    MARGIN REQUIREMENTS MAY BE SATISFIED BY DELIVERY OF CASH OR
ADDITIONAL PURCHASE SECURITIES, OR AS OTHERWISE AGREED BY THE PARTIES.    UPON
THE PROVISION OF SEVEN (7) DAY’S NOTICE, BUYER MAY REQUIRE ADDITIONAL MARGIN (AS
DETERMINED BY BUYER, IN ITS ABSOLUTE DISCRETION) FROM SELLER WITH RESPECT TO ANY
UNDERLYING INTEREST RATE EXPOSURE FOR THIS TRANSACTION. UPON RECEIPT OF SUCH
NOTICE, SELLER SHALL TRANSFER CASH OR ADDITIONAL PURCHASED SECURITIES (AS
DEFINED IN THE AGREEMENT) NO LATER THAN THE CLOSE OF BUSINESS IN THE RELEVANT
MARKET ON THE SEVENTH DAY FOLLOWING RECEIPT OF NOTICE (OR IF SUCH DAY IS NOT A
BUSINESS DAY, THEN THE FOLLOWING BUSINESS DAY). TERMINATION EVENT:    (A) IF
SELLER FAILS TO PROVIDE ADDITIONAL MARGIN FOR ANY INTEREST RATE EXPOSURE WITHIN
THE SEVEN (7) DAYS OF BUYER’S NOTICE (AS MORE SPECIFICALLY DESCRIBED ABOVE),
THEN SUCH FAILURE SHALL BE AN EVENT OF DEFAULT UNDER THE AGREEMENT, WITH SELLER
BEING THE DEFAULTING PARTY.    (B) IT SHALL CONSTITUTE AN ADDITIONAL EVENT OF
DEFAULT UNDER THE AGREEMENT (AND BUYER SHALL HAVE THE RIGHTS OF THE
NON-DEFAULTING PARTY SET FORTH IN PARAGRAPH 11 OF THE AGREEMENT) IF ANY OF THE
FOLLOWING OCCUR WITH RESPECT TO SELLER:    (1) SELLER CEASES TO BE “ADEQUATELY
CAPITALIZED” AT ANY TIME BEFORE SEPTEMBER 30, 2009; OR    (2) SELLER FAILS TO
REGAIN AND MAINTAIN “WELL CAPITALIZED” STATUS ON AND AFTER SEPTEMBER 30, 2009;
OR    (3) SELLER IS ISSUED A “CEASE AND DESIST ORDER” AT ANY TIME BY ITS FEDERAL
OR STATE REGULATORS; OR



--------------------------------------------------------------------------------

   (4) SELLER FAILS TO DELIVER (BY APRIL 16, 2009) ADDITIONAL CASH MARGIN SUCH
THAT THE TOTAL AMOUNT OF EXCESS CASH MARGIN IS EQUAL TO $1,500,000 (SUCH AMOUNT
SHALL BE IN ADDITION TO ANY MARGIN REQUIRED TO BE DELIVERED UNDER THE “MARGIN”
SECTION HEREUNDER OR OTHERWISE UNDER THE AGREEMENT) (THE “EXCESS MARGIN”); OR   
(5) SELLER FAILS AT ANY TIME TO MAINTAIN EXCESS MARGIN EQUAL TO $1,500,000.   
“ADEQUATELY CAPITALIZED” AND “WELL CAPITALIZED” SHALL HAVE THE MEANINGS SET
FORTH UNDER 12 U.S.C., AS DETERMINED BY SELLER’S APPROPRIATE FEDERAL BANKING
AGENCY, BUT IN NO EVENT LESS THAN THE AMOUNT REQUIRED IN A CAPITAL DIRECTIVE OR
OTHER CAPITAL REQUIREMENT BY SELLER’S APPROPRIATE FEDERAL BANKING AGENCY.”   
SELLER COVENANTS THAT IT SHALL NOTIFY BUYER AS PROMPTLY AS PRACTICABLE UPON THE
OCCURRENCE OF THE EVENTS IN SUBCLAUSES (1) (2) AND (3) OF THIS CLAUSE (B).

CGMI HAS SENT YOU A SYSTEM-GENERAGED CONFIRMATION IN ADDITION TO THIS
CONFIRMATION. IN THE EVENT OF ANY INCONSISTENCY BETWEEN THIS CONFIMATION AND THE
SYSTEM-GENERATED CONFIRMATION, ABSENT MANIFEST ERROR THE TERMS OF THIS
CONFIRMATION SHALL PREVAIL. FROM AND AFTER THE DATE HEREOF, ALL REFERENCES IN
THE AGREEMENT OR OTHERWISE TO THE ORIGINAL CONFIRMATION SHALL BE DEEMED TO BE
REFERENCES TO THE ORIGINAL CONFIRMATION AS AMENDED AND RESTATED HEREBY.

PLEASE EXECUTE THIS CONFIRMATION BELOW AND RETURN TO ARLENE HAMILTON AT 388
GREENWICH STREET, 17TH FL, NEW YORK, NY 10013, TO SIGNIFY YOUR AGREEMENT TO THE
ABOVE TERMS.

THANK YOU.

 

CITIGROUP GLOBAL MARKETS INC.

 

NAME:   STEPHEN MALEKIAN TITLE:   MANAGING DIRECTOR

AGREED AND ACCEPTED:

 

FIRST STATE BANK BY:  

 

NAME:   TITLE:  